Title: From George Washington to John Jay, 20 February 1777
From: Washington, George
To: Jay, John



Dear Sir,
Morristown Feby 20th 1777.

Your Card of the 8th Ulto I have had the honour to receive, & thank you most sincerely for your kind congratulations on our late Successes, & the polite manner in which you are pleased to apply them to me. Would to God Sir, they may be of continuance. Appearances do not justifie the hope—But—prudence forbids my adding more, in a Letter.
The filial duty which withdrew you from the Comee for the nomination of Officers for your State, at the same time that it is worthy of much praise, is perhaps to be lamented, as I understand the arrangement of some of the Corps are not yet fix’d; Colo. H. Livingston’s in particular; & the two Gentlemen who are Candidates for the Office of Lieutt Colonel in his Regiment both disagreeable to him. He strongly recommends a Lieutt Colo. Renier for this vacancy, and wishes me to interpose in his behalf, as a Gentn of established Character & a sufferer in the cause. This, in the present case, I would beg leave to signify as my wish (only) as this Gentn’s Military Character stands unimpeached, and advantages result from having Officers of the first Character in a Corps, agreeable to each other. with sincere esteem and regard I am Dr Sir Yr Most Obedt Sert

Go: Washington

